721 N.W.2d 228 (2006)
Monika MAZUMDER, Personal Representative of the Estate of Deepika S. Mazumder, Deceased, Plaintiff-Appellee,
v.
UNIVERSITY OF MICHIGAN REGENTS, Robert A. Koepke, PH.D., Rajiv Tandon, M.D., Satoshi Minoshima, M.D., Washtenaw County Community Mental Health, Joseph Yaroch, M.D., Moonson R. Elliott Eninsche, B.A., R.S.W., C.S.M., and Richard Pfoutz, M.S.W., C.S.W., Defendants, and
Mohamed Aziz, M.D., and Stephan F. Taylor, M.D., Defendants-Appellants, and
Srinibas Mahapatra, M.D., Defendant.
Docket No. 130836. COA No. 261331.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the motion for stay of trial court proceedings is DENIED without prejudice to the filing of another motion following the Court of Appeals conflict panel decision in Ward v. Siano, 270 Mich.App. 584, 718 N.W.2d 371 (2006). The application for leave to appeal the February 23, 2006 judgment of the Court of Appeals remains pending.